Citation Nr: 0433184	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Propriety of the initial noncompensable evaluation for 
residuals of a dislocated right ring finger.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from December 1969 to December 
1995.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In this decision, the RO granted service 
connection for residuals of a dislocated right ring finger.  
This disability was rated as noncompensable.  The RO also 
denied an increased evaluation for migraine headaches, 
confirming and continuing a 30 percent rating.  The veteran 
appealed these evaluations.

The issue of entitlement to an increased evaluation for 
migraine headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue decided below has been obtained.

2.  The medical evidence establishes that the residuals of a 
dislocated right ring finger have resulted in bony 
abnormalities and pain.


CONCLUSION OF LAW

A compensable evaluation of 10 percent, but not more, is not 
warranted for residuals of a dislocated right ring finger.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5227 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in April 2001 and April 2004.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to an increased evaluation for the 
residuals of a dislocated right ring finger.  He was advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The letter of April 2001 was issued to the veteran prior 
to the initial unfavorable agency of original jurisdiction 
(AOJ) decision in May 2002.  Therefore, the content and 
timing of these letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA compensation 
examination of his right ring finger in November 2001.  This 
examination provided a detailed medical history, findings on 
examination, and appropriate opinions on the severity of the 
veteran's dislocated right ring finger.  Based on the 
examiner's discussion of the in-service injury, it appears 
that he was able to review the evidence in the claims file in 
connection with this examination.  Regardless, the noted 
medical history is accurate.  In addition, this examiner 
provided evidence regarding the level of functional loss 
during periods of symptomatic flare-up.  See 38 C.F.R. 
§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Based on this evidence, the Board finds that this 
examination is adequate for rating purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made repeated requests for the 
veteran to identify evidence pertinent to his claims.  He has 
identified post-service military, VA, and private medical 
treatment.  These records were obtained and associated with 
the claims file.  VA has also obtained his service medical 
records.  The veteran has not requested a hearing before the 
Board, and, in May 2004, informed VA that he had no further 
evidence to present on this claim.  Thus, the Board concludes 
that all pertinent evidence regarding the issue decided below 
has been obtained and incorporated into the claims file.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issue decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Propriety of the Initial Evaluation.

The veteran has asserted in his notice of disagreement (NOD) 
received in July 2002 that his right ring finger would lock 
up 60 percent of the time.  During these episodes his finger 
was too painful to bend and could not be used to pull, push, 
type, or write.  In his substantive appeal of April 2003, the 
veteran claimed that the strength in his right ring finger 
had been diminished by 40 percent.  He noted that he could 
not fully extend this finger and that it was deformed with 
limited flexibility.  The veteran alleged that due to pain on 
motion in the ring finger, this limited the range of motion 
in his entire hand.  Simple tasks became painful when 
pressure was applied to his ring finger.  Motions such as 
reaching, grasping, typing, and writing caused locking and 
pain in his right ring finger, thus reducing his productivity 
and ability to play sports.  He noted that cold and rainy 
weather caused his finger joint to ache and become stiff, 
which in turn reduced his coordination and ability to 
concentrate.

A military outpatient record of July 1977 reported that the 
veteran injured his right ring finger while playing football.  
Examination revealed a dislocation with limited range of 
motion and swelling.  X-ray of the right ring finger found 
that it had been dislocated, but there was no evidence of a 
fracture.  The joint was reset.

In January 1998, a VA neurologic examination failed to report 
any abnormalities with the right upper extremity to include 
the hand and right ring finger.  A private outpatient record 
of May 2001 noted the veteran's complaints of pain in his 
right ring finger.  On examination, there was no swelling or 
inflammation.  X-ray of the finger revealed mild irregularity 
of the distal right fourth proximal phalanx and mild degree 
of bony remodeling.  There was no evidence of definite lytic 
or sclerotic lesion.  The assessment was right ring finger 
pain.

In November 2001, the veteran was afforded a VA compensation 
examination.  The veteran complained of periods of 
symptomatic flare-up with his right ring finger when it would 
become locked.  On examination, the examiner identified the 
proximal interphalangeal (PIP) joint as the only joint 
affected by the in-service injury.  There were no anatomical 
defects found.  Function of the right ring finger was close 
to normal limits, except that the veteran could not 
completely extend the finger to 0 degrees.  Range of motion 
was noted to be 0 to 98 degrees in the PIP joint, 0 to 68 
degrees in the distal interphalangeal joint, 88 degrees in 
the metacarpophalangeal joint, and 14 degrees of flexion to 
15 degrees of extension in the carpometacarpal joint.  The 
examiner reported that grasping, pulling, pushing, writing, 
and touching were all within normal limits.  X-ray of the 
right hand was reported to be within normal limits.  The 
diagnosis was status post dislocation of the right ring 
finger (proximal interphalangeal joint) in 1997, with mild to 
moderate discomfort.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran's residuals of the dislocation of his right ring 
finger are currently evaluated as noncompensable under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5227.  This award was made effective 
from January 22, 2001.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 26, 2002, the 
rating criteria for evaluating impairment of a single finger.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  In a February 
2003 statement of the case, the RO considered the new 
regulations, and the new rating criteria were provided to the 
veteran and his representative.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7-
2003 (November 19, 2003).

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating finger disabilities apply prior to the change 
in regulation, or August 26, 2002, and that the new criteria 
apply thereafter.  Regardless of this interpretation, the 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for this disorder.  However, the 
schedule indicated that extremely unfavorable ankylosis would 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  In order to classify the severity of ankylosis and 
limitation of motion of the fifth finger, it is necessary to 
evaluate whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the ring finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784- 48787 (July 26, 2002).  Again, 
a noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers. For the ring finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230, as added by 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 
48784-48787 (July 26, 2002).

A compensable rating cannot be granted under Diagnostic Code 
5227, under either the old or new rating criteria because the 
veteran's ring finger is not ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is able to bend the ring finger, and it 
is, therefore, not ankylosed.  There is certainly no basis 
for finding the severity of the veteran's disability is 
equivalent to unfavorable ankylosis or amputation where, as 
discussed above, the abnormal findings are limited.

The Note at Code 5227 requires VA to consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  
The veteran has alleged that symptomatic flare-ups of his 
right ring finger affect his whole right hand, and, in 
effect, cause limitation of motion and strength with all 
digits.  However, the medical evidence or record does not 
support findings that the entire hand is affected by the 
right ring finger disability.  Examination in May 2001 and 
November 2001 clearly found no other limitations or 
disabilities associated with the right hand other than the 
abnormalities concerning the ring finger itself.  Therefore, 
there is no medical nexus opinion that would substantiate 
involvement with any other finger than the ring finger, and 
an evaluation for limitation of multiple digits in the right 
hand is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; see also Watson v. Brown, 4 Vet. App. 309, 
314 (1993) (A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.)  

The veteran has minimal limitation of motion of the affected 
finger.  The 2001 VA examination showed that function of the 
right ring finger was close to normal with the exception that 
he could not completely extend the finger to 0 degrees.  
Regardless, any limitation of motion of the ring finger is 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2004).

Neither is there any basis under Diagnostic Code 5003 to 
apply a compensable evaluation.  Diagnostic Code 5003 sets 
forth criteria for evaluation of degenerative arthritis 
established by x-ray findings, which are to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, et seq.).  However, x-rays of the 
veteran's right ring finger have shown no degenerative 
changes.  

That does not, however, end the inquiry.  It is also the 
intention of the rating schedule to recognize actually 
painful joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  Furthermore, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

The minimum compensable rating for any finger disorder is 10 
percent.  The Board concludes, resolving any reasonable doubt 
in the veteran's favor, that the criteria for a 10 percent 
disability rating are met in accordance the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  The veteran has 
consistently complained of pain in the affected finger.  
Although the rating schedule does not require a separate 
rating for pain, the veteran's pain must be considered in 
evaluating his service-connected disorder.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  The veteran's complaints are 
plausible in light of the fact that x-rays showed a mild 
irregularity of the distal right fourth proximal phalanx and 
mild degree of bony remodeling.  It is therefore reasonable 
to assign him a 10 percent disability rating under 38 C.F.R. 
§§ 4.40 and 4.45 based on functional loss as shown by 
decreased strength with use and under 38 C.F.R. § 4.59 on the 
basis on a healed, but painful, joint.  A 10 percent 
evaluation for this disability is also supported by the VA 
examiner's opinion of November 2001 that found the right ring 
finger dislocation had resulted in mild to moderate 
limitation.  

The medical evidence does not, however, support the 
contention that the veteran has symptomatology warranting a 
disability rating in excess of 10 percent.  A disability 
rating greater than 10 percent can be granted for a finger 
disorder only where there is amputation or ankylosis.  As 
previously noted, there is no evidence of ankylosis of the 
affected finger, and the finger has not been amputated.  
There is only minimal limitation of motion.  The veteran's 
primary complaint is pain, especially with use of his right 
hand, and those symptoms are now being compensated for in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

In light of the minimal objective findings, the Board finds 
that the 10 percent disability rating granted in this 
decision will adequately compensate the veteran for any pain 
and functional loss he may experience when using his right 
ring finger.  The Board has resolved all reasonable doubt in 
the veteran's favor.  While the appellant is competent to 
report symptoms, a preponderance of the medical findings is 
against a higher evaluation.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment, diagnosis, and etiology of a 
disability, than the lay statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  The preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent.

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a NOD expressing 
disagreement with an initial rating award.  As such, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board concludes that the disability in the current case has 
not significantly changed since January 2001; therefore, a 
uniform rating is warranted.


ORDER

An initial evaluation of 10 percent, but not higher, for the 
residuals of a dislocation of the right ring finger is 
granted, subject to the applicable criteria pertaining to the 
payment of veterans' benefits.


REMAND

The veteran submitted private outpatient records dated in 
July 2002.  This record noted the veteran's complaint of 
major headaches two to three times a month that lasted up to 
nine hours.  The nurse practitioner that conducted this 
examination referred the veteran for a neurologic 
consultation by a physician.  A review of the claims file 
indicates that this private neurologic consultation has not 
been requested or obtained by VA.  On remand, this 
consultation report and recent private treatment records must 
be requested and, if obtained, associated with the claims 
file.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The last VA compensation examination to evaluate the 
veteran's migraine headaches was conducted in November 2001, 
over three years ago.  Due to the remoteness of this 
examination and that more recent treatment records are to be 
obtained, the Board finds that a new compensation examination 
should be conducted prior to further appellate consideration.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should contact the 
veteran's private healthcare providers 
(Family Health Care Center) and request 
legible copies of all treatment records 
dated from July 2002 to the present time.  
A neurologic consultation examination for 
which the veteran was referred in July 
2002 should be specifically requested.  
If signed release forms are required to 
obtain this evidence, the veteran should 
be requested to provide such signed 
forms.  If such records do not exist or 
are no longer available, the private 
healthcare provider should so indicate in 
its response.  All responses and evidence 
received from these request should be 
incorporated into the claims file.

2.  After the above development has been 
completed and all responses incorporated 
into the claims file, the veteran should 
be afforded a VA neurologic examination.  
The purpose of this examination is to 
determine the severity of the veteran's 
service-connected migraine headaches.  
The claims folder must be sent to the 
examiner for review.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the examination 
report. 

The examiner should be instructed to 
fully document the veteran's migraine 
headache symptomatology.  He should be 
asked to document the frequency and 
duration of any prostrating attacks of 
migraine headaches over the past twelve 
months.  The examiner should also be 
requested to make an opinion for the 
record on the degree of industrial 
inadaptability resulting solely from the 
veteran's migraine headache attacks.  The 
reasons and bases for all findings and 
opinions should be provided in the 
examination report.

3.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



